Exhibit 10.1
EXECUTION VERSION
     This SECOND AMENDMENT TO THE INVESTMENT AGREEMENT, dated as of June 26,
2008 and effective as of April 20, 2008 (this “Amendment”), by and between
NATIONAL CITY CORPORATION, a Delaware corporation (the “Company”) and CORSAIR NC
CO‑INVEST, L.P., a Delaware limited partnership (“Purchaser”, and together with
the Company, the “Amending Parties”).
WITNESSETH:
     WHEREAS, the Amending Parties entered into that certain Investment
Agreement, dated as of April 20, 2008, as amended by that certain First
Amendment to the Investment Agreement, dated as of May 2, 2008 (the “Original
Agreement”);
     WHEREAS, Section 6.3 of the Original Agreement permits the Original
Agreement to be amended by a written instrument signed by an officer or a duly
authorized representative of each of the Amending Parties; and
     WHEREAS, the Amending Parties now desire to amend the Original Agreement
and, as and to the extent provided in Section 10 of this Second Amendment, the
warrant to purchase 36,750,000 shares of the Company’s common stock, issued to
Purchaser on May 2, 2008 (for purposes of Section 10 of this Amendment only, the
“Warrant”), each as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements herein contained, the Amending Parties agree as
follows:
     1. The cross reference table of defined terms shall be amended to read as
set forth in Annex 1.
     2. Section 4.2(a) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     “(a) Restrictions on Transfer. Except as otherwise permitted in this
Agreement, Purchaser will not transfer, sell, assign or otherwise dispose of
(“Transfer”) any Securities acquired pursuant to this Agreement, except as
follows: (1) following the date that is eighteen months from the Closing Date,
Purchaser may Transfer any or all of the Securities owned by Purchaser from time
to time; and (2) if the approval by the Company’s stockholders of the
Stockholder Proposals shall not have been obtained by the date that is six
months from the Closing Date, Purchaser may Transfer (A) 50% of the Convertible
Preferred Stock and the Warrant owned by Purchaser during the six-month period
commencing on such date and (B) the remaining 50% of the Convertible Preferred
Stock and the Warrant owned by Purchaser commencing on the first anniversary of
the Closing Date; provided that, except for Transfers pursuant to Rule 144 under
the Securities Act or a registered underwritten offering, Purchaser must
reasonably believe that any transferee in any such Transfer would not own more
than 4.9% of the Common Stock of the Company after such Transfer unless such
Securities are being transferred to a person Purchaser reasonably believes would
upon such purchase be eligible to file a Schedule 13G in respect thereof. For
the avoidance of doubt, the Transfer restrictions set

 



--------------------------------------------------------------------------------



 



forth in this Section 4.2(a) shall terminate and be of no further force or
effect on the date that is eighteen months following the Closing Date.”
     3. Section 4.2(b)(1) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     “(1) Transfers to (A) any Affiliate of Purchaser under common control with
Purchaser’s ultimate parent, general partner or investment advisor (any such
transferee shall be included in the term “Purchaser”), (B) any limited partner
or shareholder of Purchaser, but in each case only if the transferee agrees in
writing for the benefit of the Company (with a copy thereof to be furnished to
the Company) to be bound by the terms of this Agreement or (C) as provided in
Section 4.2(b) of the Company’s Disclosure Schedule.”
     4. Section 4.2(b)(3) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     “(3) In the event that, as a result of (A) any share repurchases,
recapitalizations, redemptions or similar actions by the Company not caused by
Purchaser or (B) any change in the amount of Securities held by Purchaser
resulting from the adjustment or exchange provisions or other terms of the
Securities, Purchaser reasonably determines, based on the advice of legal
counsel and following consultation with the Company and, if the Company
reasonably so requests, the Board of Governors of the Federal Reserve System
(the “Federal Reserve”), that unless it disposes of all or a portion of its
Securities, it or any of its Affiliates could reasonably be deemed to “control”
the Company for purposes of the BHC Act or any rules or regulations promulgated
thereunder (or any successor provision), then Purchaser shall be permitted to
Transfer the portion of the Securities reasonably necessary to avoid such
control determination (provided that any such Transfer may only be made in the
manner described in the proviso to Section 4.2(a)) or, alternatively and at
Purchaser’s option, exchange its Securities for shares of Substitute Preferred
Stock (or, if the Company elects to issue Substitute Preferred Stock in the form
of depositary             shares for Substitute Preferred Stock, for such
depositary shares) that on an “as converted” basis represent the same number of
shares of Common Stock as the Securities proposed by the Purchaser to be
exchanged.”
     5. Section 4.3(a) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     “(a) The Company will promptly cause one person nominated by Purchaser (the
“Board Representative”) to be elected or appointed to the Board of Directors,
subject to satisfaction of all legal and governance requirements regarding
service as a director of the Company and to the reasonable approval of the
Company’s Nominating and Board of Directors Governance Committee (“Governance
Committee”) (such approval not to be unreasonably withheld or delayed). After
such appointment, so long as Purchaser holds at least 30,000,000 shares of
Common Stock (including for this purpose shares of Common Stock issuable upon
conversion of the Convertible Preferred Stock and any Substitute Preferred
Stock) (as adjusted from time to time for any reorganization,

-2-



--------------------------------------------------------------------------------



 



recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other like changes in the Company’s capitalization), the Company will
be required to recommend to its stockholders the election of the Board
Representative at the Company’s annual meeting, subject to satisfaction of all
legal and governance requirements regarding service as a director of the Company
and to the reasonable approval of the Governance Committee (such approval not to
be unreasonably withheld or delayed), to the Board of Directors. If Purchaser no
longer holds the minimum number of Securities specified in the prior sentence,
Purchaser will have no further rights under Sections 4.3(a) through 4.3(c) and,
at the written request of the Board of Directors, shall use all reasonable best
efforts to cause its Board Representative to resign from the Board of Directors
as promptly as possible thereafter. At the option of the Board Representative,
the Board of Directors shall cause the Board Representative to be appointed to
the Compensation and Organization Committee of the Board of Directors (or any
successor committee thereto), so long as the Board Representative qualifies to
serve on such committee under the applicable rules of the NYSE and the Company’s
corporate governance guidelines and the charter of such committee; provided that
in the event the Company reasonably determines that the Board Representative is
not so qualified pursuant to such rules, guidelines or charter then, at the
option of the Board Representative, the Board of Directors shall cause the Board
Representative to be appointed to the Governance Committee (or any successor
committee thereto, or such other committee as is mutually agreed by Purchaser
and the Board of Directors), in each case subject to any such qualifications.”
     6. Section 4.9(c)(12) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     “(12) Cause all such Registrable Securities (other than Convertible
Preferred Stock and, if it does not satisfy applicable listing requirements, the
Warrant (or any successor warrant)) to be listed on each securities exchange on
which similar securities issued by the Company are then listed or, if no similar
securities issued by the Company are then listed on any securities exchange, use
its reasonable best efforts to cause all such Registrable Securities (other than
Convertible Preferred Stock and, if it does not satisfy applicable listing
requirements, the Warrant (or any successor warrant)) to be listed on the New
York Stock Exchange or the NASDAQ Stock Market, as determined by the Company.”
     7. Section 4.9(l)(4) of the Original Agreement shall be stricken in its
entirety and replaced with the following:
     “(4) “Registrable Securities” means the Securities, the Substitute
Preferred Stock, the other class of preferred stock of the Company described in
Section 4.12(d)(ii) and the shares of Common Stock into which the Substitute
Preferred Stock or such other class of preferred stock is convertible (and any
shares of capital stock or other equity interests issued or issuable to any
Holder with respect to such Securities, the Substitute Preferred Stock, the
other class of preferred stock of the Company described in Section 4.12(d)(ii)
and the shares of Common Stock into which the Substitute Preferred Stock or such
other class of preferred stock is convertible by way of stock dividends or stock
splits

-3-



--------------------------------------------------------------------------------



 



or in connection with a combination of shares, recapitalization, merger or other
reorganization), provided that, once issued, such Securities, the Substitute
Preferred Stock, the other class of preferred stock of the Company described in
Section 4.12(d)(ii) and the shares of Common Stock into which the Substitute
Preferred Stock and such other class of preferred stock is convertible will not
be Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they may be sold pursuant
to Rule 144 without limitation thereunder on volume or manner of sale,
(iii) they shall have ceased to be outstanding or (iv) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities. No Registrable Securities may
be registered under more than one registration statement at any one time.”
     8. Section 4.11 of the Original Agreement shall be stricken in its entirety
and replaced with the following:
     “4.11 Reset.
     (a) If, from the date hereof until the earlier of the (i) Net Income Drop
Away Date and (ii) third anniversary of the Closing Date:
     (1) the Company issues or sells, or agrees to issue or sell, in one or more
transactions, more than an aggregate of $300,000,000 of Common Stock (or other
securities that are convertible into or exchangeable or exercisable for, or are
otherwise linked to, Common Stock) (excluding up to an aggregate of $25,000,000
of Common Stock or other equity securities and/or options or other rights in
respect thereof to be offered to directors, employees or consultants of the
Company or its direct or indirect Subsidiaries pursuant to employee benefit
plans, employment agreements or other customary compensatory plans or
arrangements) at a purchase (or reference, implied, conversion, exchange or
comparable) price (the “New Issuance Price”) per share less than the Reference
Purchase Price (a “Reset Issuance”), or
     (2) there occurs any Fundamental Change in which the Underlying Security
Price (together with the New Issuance Price, the “Reset Price”) is less than the
Reference Purchase Price (a “Triggering Fundamental Change” and, together with a
Reset Issuance, a “Reset Event”),
then, on the earlier of (A) the second business day after the closing of any
Reset Issuance and (B) the date of the occurrence of a Triggering Fundamental
Change (or, if later, on the second business day following the later of (x) the
determination of the Market Price of a share of Common Stock specified below in
this Section 4.11 and (y) the stockholder approval specified below in this
Section 4.11, if and as applicable), the Company shall make a payment (but only
by delivering shares of Common Stock or, as provided in and subject to
Section 4.12, shares of Substitute Preferred Stock or shares of such other class
of preferred stock as is described in Section 4.12(d)(ii)) to Purchaser (the
“Reset Payment”) equal to the product of (i) an amount equal to the
(x) Reference Purchase Price minus the greater of (1) $2.50 and (2) the Reset
Price, divided by (y) the Reference

-4-



--------------------------------------------------------------------------------



 



Purchase Price and (ii) the Reset Purchase Price, grossed up as required to
compensate Purchaser for any diminution in value in the Securities resulting
from such Reset Payment. Subject to the provisions of Section 4.12, any such
Reset Payment shall be paid by delivering to Purchaser shares of Common Stock
valued at the lower of the Market Price of a share of Common Stock as of (x) the
last trading day prior to the date on which this payment occurs or (y) the first
date of the public announcement of the Reset Issuance or the Preliminary
Fundamental Change that resulted in a Triggering Fundamental Change (provided
that, if a Reset Payment becomes due before the Company obtains the approval by
the Company’s stockholders of the Stockholder Proposals, (i) the Company shall,
at its election, have a reasonable period of time in which to seek such
approvals and the Company’s payment obligation pursuant hereto shall be
postponed during such reasonable period of time and (ii) if after the lapse of
such reasonable period of time the Company has not obtained such approvals, upon
request of Purchaser, the Company shall deliver to Purchaser such number of
            shares of Substitute Preferred Stock as may be required to satisfy
the Company’s remaining obligations under this Section 4.11).
     (b) For purposes of this Section 4.11 and Section 4.12:
     (1) “Fundamental Change” has the meaning set forth in the Warrant
Certificate.
     (2) “Market Price” has the meaning set forth in the Warrant Certificate.
     (3) “Net Income Drop Away Date” means the second anniversary of the Closing
Date; provided, however, that the Net Income Drop Away Date will only apply if
the Company reports positive net income for its fiscal year ended December 31,
2009 in the financial statements included in its Annual Report on Form 10-K for
the fiscal year ending December 31, 2009, excluding the effect of (i) accounting
changes resulting from changes, after the date hereof, in GAAP or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (ii) goodwill writedowns, (iii) income from direct or
indirect dispositions of any of its equity interest in Visa Inc., (iv) income
from dispositions of any of the assets of or interests in the Company’s leasing
business owned as of the date of this Agreement (including its commercial
equipment and automobile leasing businesses, but excluding (x) such income of up
to $15 million from periodic sales of less than all or substantially all of the
assets of such leasing business or (y) such income from periodic sales of less
than an aggregate of 50% of the Company’s interests held as of the date hereof
in such leasing business), and (v) losses on loan sales of up to $100,000,000
(in the aggregate), in each case calculated in accordance with GAAP applied on a
consistent basis during such period.
     (4) “Preliminary Fundamental Change” has the meaning set forth in the
Warrant Certificate.

-5-



--------------------------------------------------------------------------------



 



     (5) “Reference Purchase Price” shall, solely for purposes of this
Section 4.11 and Section 4.12, be appropriately adjusted to take into account
any split, subdivision, combination, consolidation, recapitalization or similar
event with respect to the Common Stock.
     (6) “Reset Purchase Price” means the product of (i) the Purchase Price
(including (1) if the Warrant has been exercised by Purchaser prior to such
date, the aggregate exercise price paid by Purchaser for the Warrant shares and
(2) if the Warrant has been exchanged for Convertible Preferred Stock by
Purchaser prior to such date, the value of the Warrant as calculated pursuant to
the terms of the Warrant) and (ii) a fraction, the numerator of which is the
number of shares of Common Stock acquired by Purchaser pursuant to this
Agreement and upon exercise of the Warrant and held by Purchaser on the date of
closing of such Reset Issuance or the date of the occurrence of a Triggering
Fundamental Change, as applicable (assuming conversion of all shares of
Convertible Preferred Stock (including any shares of Convertible Preferred Stock
actually issued in exchange of the Warrant) and the denominator of which is the
number of shares of Common Stock acquired by Purchaser pursuant to this
Agreement (assuming conversion of all shares of Convertible Preferred Stock
(including any shares of Convertible Preferred Stock actually issued in exchange
of the Warrant) and including all shares of Common Stock actually acquired upon
exercise of the Warrant), in each case in this clause (ii), as adjusted from
time to time for any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, or other like changes in the
Company’s capitalization.
     (7) “Substitute Preferred Stock” means a series of the Company’s Preferred
Stock, without par value, that (as to each share) shall (i) be entitled to
non-cumulative dividends, to be declared and paid on the dates and in the
amounts that dividends are declared and paid on Common Stock on an “as
converted” basis (that is, on the number of shares of Common Stock into which
one share of Substitute Preferred Stock is convertible); (ii) (x) have a
liquidation preference per share such that the aggregate liquidation preference
of shares of Substitute Preferred Stock delivered in connection with (A) a Reset
Payment is equal to the related Reset Payment and (B) exercise of the Warrant is
equal to the related Exercise Price (as defined in the Warrant), in each case
rounded upwards to the nearest $100,000 if the Reset Payment is not evenly
divisible by $100,000 and (y) provide that each holder at its election may
choose on a liquidation of the Company to receive either such liquidation
preference or to share with the Common Stock on a parity basis (determined for
the Substitute Preferred Stock on an “as converted” basis), but not both;
(iii) not be redeemable (and, accordingly, shall be perpetual); (iv) have no
voting rights except for those permitted by the Federal Reserve’s Regulation Y
that would not result in the Substitute Preferred Stock being treated as voting
securities; and (v) be convertible into shares of Common Stock on a
share-for-share basis determined as of the date of issuance, subject to
customary anti-dilution adjustments and subject to Section 4.12(d) (as
applicable), but at (and only at) such time as (x) Purchaser (1) does not own,
and is not deemed for applicable bank regulatory purposes to own, 10% or more of
the

-6-



--------------------------------------------------------------------------------



 



total number of any class of voting securities of the Company (excluding, for
this purpose, any reductions in such ownership resulting from transfers by
Purchaser of voting securities of the Company to third parties, to the extent
such transfers occurred when Purchaser was a Covered Owner), and then only to
the extent that such conversion would not result in Purchaser owning or being
deemed for applicable bank regulatory purposes to own 10% or more of the total
number of any class of voting securities of the Company, or (2) transfers such
shares of Substitute Preferred Stock (A) in a widely distributed public
offering, (B) to a person that is acquiring at least a majority of the voting
securities of the Company (not including voting securities such person is
acquiring from Purchaser) or (C) to persons that Purchaser reasonably believes
would not own for applicable bank regulatory purposes more than 2% of the Common
Stock or any class of the Company’s voting securities after such transfer, and
upon any such transfer such shares of Substitute Preferred Stock shall be
immediately convertible into such shares of Common Stock by the transferee, and
(y) the Company has obtained the Stockholder Approvals (it being understood and
agreed that the limitation on conversion in (A) sub-clause (x) of this clause
(v) applies only to the extent the Company is delivering Substitute Preferred
Stock because of the provisions in Section 4.12(a)(i) and (B) sub-clause (y) of
this clause (v) applies only to the extent the Company is delivering Substitute
Preferred Stock because of the proviso at the end of Section 4.11(a)). If the
Company elects to issue in satisfaction of its obligations under this
Section 4.11 or Section 4.12 depositary shares for Substitute Preferred Stock
instead of shares of Substitute Preferred Stock directly (for example,
depositary shares each representing a 1/100th interest in a share of Substitute
Preferred Stock, with each share of Substitute Preferred Stock having
entitlements as to dividends and upon liquidation corresponding to 100 shares of
Common Stock, and convertible into 100 shares of Common Stock), then the
provisions of this Section 4.11 with respect to Substitute Preferred Stock shall
be read mutatis mutandis to give effect to the issuance of depositary shares.
     (8) “Underlying Security Price” has the meaning set forth in Exhibit A to
the Warrant Certificate.
     (c) Any such Reset Payment shall be treated by the parties as an adjustment
to the Purchase Price for the shares of Common Stock, Convertible Preferred
Stock and/or Warrant, as relevant.”
     9. A new Section 4.12 shall be added to the Original Agreement reading as
follows:
     “4.12 Limitations on Ownership of Voting Securities and Related Transfer
Restrictions and Issuance Caps.
     (a) In the event that the delivery to Purchaser of shares of Common Stock
in respect of all or any portion of a Reset Payment pursuant to Section 4.11 or
upon exercise of the Warrant would result in Purchaser owning or being

-7-



--------------------------------------------------------------------------------



 



deemed for applicable bank regulatory purposes to own 10% or more of the total
number of any class of voting securities of the Company (or the surviving
corporation resulting from a Triggering Fundamental Change) then outstanding
((x) including the Substitute Preferred Stock for this purpose with Common Stock
on an “as converted” basis but (y) excluding, for this purpose, any reductions
in such ownership resulting from transfers by Purchaser of voting securities of
the Company (which, for the avoidance of doubt, does not include Substitute
Preferred Stock) to third parties to the extent such transfers occurred at a
time when Purchaser was otherwise a Covered Owner) (a “Covered Owner”), then:
     (i) the Company shall instead (x) pay such Reset Payment (or portion
thereof) due Purchaser or (y) perform its obligation to deliver certificates for
Shares (as defined in the Warrant) pursuant to Section 4 of the Warrant, as
applicable, by delivering to Purchaser certificates for shares of Substitute
Preferred Stock; and
     (ii) if Purchaser transfers Warrants during a period when the Purchaser is
a Covered Owner, then, unless the Federal Reserve shall have issued a written
determination, satisfactory to Purchaser in its reasonable good faith judgment,
that none of Purchaser, its general partner or any of their respective
Affiliates (which for purposes of this paragraph shall include all “affiliates”
as defined in the BHC Act or Regulation Y of the Federal Reserve) (together, the
“Affiliated Purchaser Entities”) would, following the delivery of securities as
contemplated by Section 4.11, this Section 4.12 and/or the Warrant, as
applicable, be deemed to “control” the Company or any of its Subsidiaries after
the Closing for purposes of Sections 3 or 4 of the BHC Act, the Purchaser shall
make such transfers (A) in a widely distributed public offering, (B) to a person
that is acquiring at least a majority of the voting securities of the Company
(not including voting securities such person is acquiring from Purchaser) or
(C) to persons that Purchaser reasonably believes would not own for applicable
bank regulatory purposes more than 2% of the Common Stock or any class of the
Company’s voting securities after such transfer.
     (b) In the event that Substitute Preferred Stock (and/or such other class
of preferred stock described in Section 4.12(d)(ii)) is to be issued in
accordance with this Agreement, the Company shall take all actions necessary to
authorize, create and issue such series of Substitute Preferred Stock (and/or
such other class of preferred stock described in Section 4.12(d)(ii)) having
terms consistent with this Agreement and otherwise reasonably acceptable to
Purchaser in all respects. The number of shares of Substitute Preferred Stock
(or depositary shares for Substitute Preferred Stock, if applicable) to be
delivered pursuant to this Section 4.12 shall be determined on an “as converted”
basis, with the value of each share of underlying Common Stock determined in the
manner provided for in Section 4.11(a) for purposes of delivery of shares of
Substitute Preferred Stock (and/or such other class of preferred stock described
in Section 4.12(d)(ii)) pursuant to Section 4.12(a).

-8-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the foregoing or any other provision of this Agreement
or the Warrant, the Company shall not be required to deliver shares of Common
Stock or Substitute Preferred Stock to Purchaser in respect of any Reset Payment
or upon exercise of any Warrant solely to the extent such delivery would result
in the Affiliated Purchaser Entities owning or being deemed for applicable bank
regulatory purposes to own 25% or more of any class of voting securities of the
Company (including the Substitute Preferred Stock for this purpose with Common
Stock on an “as converted” basis).
     (d) Notwithstanding any other provision of this Agreement or of the
Warrant:
     (i) The Company shall not be obligated or permitted to issue shares of
Common Stock in satisfaction of the Share Cap Obligations in an amount in excess
of the Share Cap Amount.
     (ii) If the Share Cap Amount operates to limit the number of shares of
Common Stock issuable by the Company to Purchaser and one or more Other
Purchasers under the Share Cap Obligations on any date, then the Company shall
satisfy its obligations to Purchaser and such Other Purchasers by issuing
(x) shares of Common Stock on a pro rata basis to Purchaser and such Other
Purchasers, up to the available remaining unused portion of the Share Cap
Amount, and (y) to the extent after giving effect to clause (x) the Company has
remaining unsatisfied Share Cap Obligations, by delivering             shares of
a new class of non-cumulative perpetual preferred stock (which may be in the
form of depositary shares) that have the same terms as the Substitute Preferred
Stock (except that the (A) limitations on conversion in sub-clauses (x) and
(y) of clause (v) of the first sentence of the definition of the term
“Substitute Preferred Stock” shall apply only as and when required as set forth
in the parenthetical clause at the end of such sentence and (B) such shares will
include an additional term providing that such shares may not be converted into
Common Stock unless and until the Company gives notice to the holder that it has
reserved for issuance upon conversion the necessary number of shares of Common
Stock from its authorized and unissued shares).
     “Share Cap Amount” initially means zero shares of Common Stock and, from
and after approval of the Stockholder Proposal provided for in
Section 3.1(b)(B), means 1,200,000,000 shares of Common Stock (as adjusted from
time-to-time for any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, or otherwise changes in the
Company’s capitalization), including treasury stock. If the then current Share
Cap Amount has been reached, or it is reasonably likely that such Share Cap
Amount will be reached, by issuance of             shares of Common Stock
pursuant to the Share Cap Obligations, subject to the remaining provisions of
this paragraph, the Company shall use reasonable best efforts to further
increase the Share Cap Amount but only to the extent that the Company can do so
and simultaneously satisfy its

-9-



--------------------------------------------------------------------------------



 



future fixed or contingent obligations under other securities and derivative
instruments that provide for settlement or payment in shares of Common Stock. If
the Company cannot increase the Share Cap Amount pursuant to the preceding
sentence to a number sufficient to enable it to meet its obligations in full
under this Agreement and the Warrant (notwithstanding Section 4.12(d)(i)), then
the Company shall use reasonable best efforts to take all action necessary to
submit a proposal to its stockholders to approve an increase of the number of
authorized shares of Common Stock to at least the number necessary to issue
Common Stock in full compliance with this Agreement and the Warrant
(notwithstanding Section 4.12(d)(i)), recommend to the Company’s stockholders
that such stockholders vote in favor of such proposal, call and convene a
special meeting of its stockholders as promptly as practicable to vote on such
proposal, promptly prepare, file with the SEC and distribute to its stockholders
all necessary proxy and related materials in connection with such meeting, and
shall use its reasonable best efforts to solicit proxies for such stockholder
approval. In the event that the approval of such proposal is not obtained at
such special stockholders meeting, the Company shall include a proposal to
approve such increase in the authorized number of shares of Common Stock at a
meeting of its stockholders no less than once in each subsequent six-month
period following the date of such initial meeting. Following receipt of approval
of the Company’s stockholders of such proposal, the Share Cap Amount shall be
increased to the fullest extent permissible in light of the increased number of
shares of Common Stock.
     “Share Cap Obligations” means the obligations of the Company, taken
together, to issue additional shares of Common Stock (i) to Purchaser and its
permitted transferees pursuant to Section 4.11 or upon exercise of Warrants held
by Purchaser or transferees of such Warrants, (ii) to other purchasers or their
permitted transferees (“Other Purchasers”) under Investment Agreements, each
dated as of April 20, 2008 (as amended through June 26, 2008 (on such terms as
have been disclosed to Purchaser), the “Other Investment Agreements”), pursuant
to provisions in the Other Investment Agreements corresponding to Section 4.11
and this Section 4.12 or upon exercise of Warrants held by an Other Purchaser or
by a transferee of such Warrants, or (iii) upon conversion of Substitute
Preferred Stock (but in the case of Warrants referred to in clause (i) and (ii),
only to the extent the number of shares of Common Stock for which the Warrants
may be exercised or deliverable under the Warrants is increased by reason of
Section 13 or 14 of such Warrants).
     (e) Notwithstanding any other provision of this Agreement or the Warrant
(other than Section 3.1(e) of this Agreement and with respect to the Securities
delivered hereunder or upon transfer thereof on the Closing Date, for which it
is acknowledged and agreed, for the avoidance of doubt, that this
Section 4.12(e) shall not apply), the Company shall not be obligated or
permitted to issue more than 53,401 shares in the aggregate, under all
provisions of this Agreement and the Warrant taken together, of Convertible
Preferred Stock, Substitute Preferred Stock, the other class of preferred stock
described in Section 4.12(d)(ii)

-10-



--------------------------------------------------------------------------------



 



of this Agreement, or any class of preferred stock of the Company delivered
pursuant to Section 14 of the Warrant (collectively, “preferred stock”),
including without limitation under Section 4.11 or 4.12 of this Agreement or
under Section 3, 14 or 15 of the Warrant, taken together. The limitation in this
Section 4.12(e) applies in the aggregate to Corsair NC Co-Invest, L.P. and all
of its transferees under this Agreement or the Warrant in accordance with the
terms thereof. Subject to the limitation of Section 15 of the Warrant on the use
of depositary shares, the Company, in satisfaction of its obligation to issue
preferred stock under any provision of this Agreement or the Warrant, may, in
order to minimize the number of its authorized and unissued shares of preferred
stock used for such purpose, issue depositary shares for such preferred stock,
with such depositary shares and underlying preferred stock being in such
denominations as the Company and Purchaser shall mutually agree. The Company
agrees to act in good faith and coordinate with Purchaser its decisions with
respect to issuances of (x) depositary shares evidencing undivided beneficial
interests in preferred stock, on the one hand, versus (y) direct issuances of
shares of preferred stock, on the other hand, with the objective of maintaining
sufficient authorized and unissued shares of preferred stock within the 53,401
share limitation provided for in this Section 4.12(e) to enable the Company to
satisfy all its future obligations under this Agreement and the Warrant.
     10. Purchaser and the Company hereby agree that the Warrant is amended as
follows (and the Company agrees, if Purchaser so requests, to issue to Purchaser
a new Warrant incorporating the amendments provided below promptly after
surrender by Purchaser to the Company of the existing Warrant as issued on
May 2, 2008):
     (a) The definition of the term “Investment Agreement” in Section 1 of the
warrant shall be stricken in its entirety and replaced with the following:
     “‘Investment Agreement’ means the Investment Agreement, dated as of
April 20, 2008, as amended from time to time, between the Company

-11-



--------------------------------------------------------------------------------



 



and Corsair NC Co-Invest, L.P., including all schedules and exhibits thereto.”
     (b) Section 13(A)(i) of the Warrant shall be stricken in its entirety and
replaced with the following:
     “(i) If, from the date hereof and prior to the earlier of (x) the third
anniversary of the date hereof, and (y) the Net Income Drop Away Date, (A) the
Company issues or sells, or agrees to issue or sell, in the aggregate more than
$300 million of Common Stock (or other securities that are convertible into or
exchangeable or exercisable for, or are otherwise linked to, Common Stock) other
than Excluded Stock at a purchase (or reference, implied, conversion, exchange
or comparable) price (the “New Issuance Price”) per share less than the
Applicable Price (a “Reset Issuance”), or (B) there occurs any Fundamental
Change in which the Underlying Security Price (the greater of (x) $2.50 and
(y) the New Issuance Price or the Underlying Security Price, as applicable, is
referred to as the “Reset Price”) is less than the Applicable Price, then the
Exercise Price in effect immediately prior to each such issuance or sale will
immediately be reduced to the Reset Price. In such event, the number of Shares
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment and (2) the Exercise Price
in effect immediately prior to the issuance or sale giving rise to this
adjustment, by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. For the avoidance of doubt, no increase to the
Exercise Price or decrease in the number of Shares issuable upon exercise of
this Warrant shall be made pursuant to this Section 13(A)(i).”
     (c) A new sentence is added at the end of Section 14 of the Warrant reading
as follows:
“For the avoidance of doubt, it is understood and agreed that (i) the reference
to ‘equity securities’ in this Section 14 includes preferred stock and (ii), if
the Company were to elect to issue preferred stock in satisfaction of its
obligations under this Section 14, it could do so in the form of depositary
shares for one or more shares of preferred stock as determined by it in its
discretion but subject to Section 4.12(e) of the Investment Agreement.”
     (d) A new sentence is added at the end of Section 15 of the Warrant reading
as follows:
“It is understood and agreed that, in lieu of delivering shares of Convertible
Preferred Stock pursuant to this Section 15, the Company may deliver depositary
shares for shares of a new series

-12-



--------------------------------------------------------------------------------



 



of preferred stock having rights, preferences and privileges identical to the
Convertible Preferred Stock; provided, however, that, unless otherwise agreed in
writing by Purchaser, the Company may deliver depositary shares as provided in
this sentence only if the Company’s certificate of incorporation has theretofore
been amended to permit shares of preferred stock to be voted in proportion to
their respective liquidation preferences so that the voting rights of a holder
of a single depositary share for such new series of preferred stock shall be
substantially identical to the voting rights of a holder of a single share of
Convertible Preferred Stock.”
     (e) A new Section 15A is added to the Warrant immediately following
Section 15 of the Warrant, reading as follows:
     “15A. Limitation on Issuance Obligations. This Warrant (which, for the
avoidance of doubt, includes all successor Warrants issued from and after May 3,
2008 under Section 8, 9 or 10 of this Warrant or any predecessor or successor
Warrant issued from and after May 3, 2008, taken together) is subject to Section
4.12 of the Investment Agreement.”
     11. Section 6.2 of the Original Agreement shall be stricken in its entirety
and replaced with the following:
     “6.2 Expenses. Each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement; except that the Company shall bear and
upon Corsair Capital, LLC’s (“Corsair”) request, reimburse Corsair for all of
its reasonable out-of-pocket expenses incurred in connection with due diligence,
the negotiation and preparation of this Agreement and undertaking of the
transactions contemplated pursuant to this Agreement (including fees and
expenses of attorneys and accounting and financial advisers and HSR Act filing
fees incurred by or on behalf of Corsair or its Affiliates in connection with
the transactions contemplated pursuant to this Agreement), up to a maximum
amount of $3,900,000.”
     12. Each party hereto represents and warrants that this Amendment has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance to its terms.
     13. This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.
     14. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Amendment.
     15. Except to the extent expressly amended by this Amendment, all terms of
the Original Agreement shall remain in full force and effect without amendment,
change or modification.
     16. All references in the Original Agreement to “this Agreement”, “the
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Original Agreement in any other agreements, documents or
instruments executed and delivered pursuant to or in connection with the
Original Agreement shall be deemed to mean and be a reference to the Original
Agreement as amended by this Amendment.
     17. Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Original Agreement.
[The following page is a signature page.]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Amending Parties have caused this Amendment to be
signed as of the day and year first above written.

              NATIONAL CITY CORPORATION
 
       
 
  By:   /s/ Thomas A. Richlovsky
 
       
 
      Name: Thomas A. Richlovsky
 
      Title: Senior Vice President, Principal Accounting Officer
 
       
 
            CORSAIR NC CO-INVEST, L.P.
 
            By: Corsair NC Co-Invest GP, LLC, its general partner
 
       
 
  By:   /s/ D. T. Ignacio Jayanti 
 
       
 
      Name: D. T. Ignacio Jayanti
 
      Title: Authorized Person

 



--------------------------------------------------------------------------------



 



Annex 1
INDEX OF DEFINED TERMS

          Location of Term   Definition
Affiliate
  6.9(a)
Affiliated Purchaser Entities
  4.12(a)
Agency
  2.2(v)
Agreement
  Preamble
Beneficially Own
  4.1(f)
Beneficial Owner
  4.1(f)
Benefit Plan
  2.2(r)(1)
BHC Act
  2.2(a)(1)
Board of Directors
  2.2(d)(1)
Board Representative
  4.3(a)
business day
  6.9(e)
Capitalization Date
  2.2(b)
CERCLA
  2.2(u)
Certificate of Incorporation
  Recitals
Closing
  1.2(a)
Closing Date
  1.2(a)
Code
  2.2(i)
Common Stock
  Recitals
Company
  Preamble
Company Financial Statements
  2.2(f)
Company Preferred Stock
  2.2(b)
Company Reports
  2.2(g)(1)
Company Significant Agreement
  2.2(l)
Company Significant Subsidiary
  2.2(a)(2)
Company Subsidiary
  2.2(a)(2)
Company 10-K
  2.1(c)(2)(A)
Company’s knowledge
  6.9(g)
control/controlled by/under common control with
  6.9(a)
Convertible Preferred Stock
  Recitals
Corsair
  6.2
Covered Owner
  4.12(a)
Delaware Secretary
  Recitals
De Minimis Claim
  4.7(e)
Disclosure Schedule
  2.1(a)
Equity Commitment Letters
  3.1(f)
ERISA
  2.2(r)(1)
Exchange Act
  2.2(g)(1)
Federal Reserve
  4.2(b)(3)

i



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Fundamental Change
  4.11(b)(1)
GAAP
  2.1(b)
Governance Committee
  4.3(a)
Governmental Entity
  1.2(c)(1)(A)
herein/hereof/hereunder
  6.9(d)
Holder
  4.9(l)(1)
Holders’ Counsel
  4.9(l)(2)
HSR Act
  2.3(b)(3)
including/includes/included/include
  6.9(c)
Indemnified Party
  4.7(c)
Indemnifying Party
  4.7(c)
Indemnitee
  4.9(g)
Information
  3.2(b)
Insurer
  2.2(v)
Investors
  3.1(f)
knowledge of the Company
  6.9(g)
Liens
  2.2(c)
Loan Investor
  2.2(v)
Losses
  4.7(a)
Market Price
  4.11(b)(2)
Material
  2.1(b)
Material Adverse Effect
  2.1(b)
Net Income Drop Away Date
  4.11(b)(3)
New Issuance Price
  4.11(a)(1)
or
  6.9(b)
Other Investment Agreements
  4.12(c)
Other Purchasers
  4.12(c)
Pending Underwritten Offering
  4.9(m)
person
  6.9(f)
Piggyback Registration
  4.9(a)(4)
Pre-Closing Period
  3.3
Preferred Stock Certificate of Designations
  Recitals
Preliminary Fundamental Change
  4.11(b)(4)
Previously Disclosed
  2.1(c)
Purchase Price
  1.2(b)(2)
Purchaser
  Preamble
Qualifying Ownership Interest
  3.2(a)
Reference Purchase Price
  1.2(b)(1)(B) and 4.11(b)(5)
Register, registered and registration
  4.9(l)(3)
Registrable Securities
  4.9(l)(4)
Registration Expenses
  4.9(l)(5)
Regulatory Agreement
  2.2(t)
Reset Event
  4.11(a)(2)

ii



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Reset Issuance
  4.11(a)(1)
Reset Payment
  4.11
Reset Price
  4.11(a)(2)
Reset Purchase Price
  4.11(b)(6)
Rule 144
  4.9(l)(6)
Rule 159A
  4.9(l)(6)
Rule 405
  4.9(l)(6)
Rule 415
  4.9(l)(6)
Scheduled Black-out Period
  4.9(l)(7)
SEC
  2.1(c)(2)(A)
Securities
  Recitals
Securities Act
  2.2(g)(1)
Selling Expenses
  4.9(l)(8)
Share Cap Amount
  4.12(d)
Share Cap Obligations
  4.12(d)
Shelf Registration Statement
  4.9(a)(2)
Significant Subsidiary
  2.2(a)(2)
Special Registration
  4.9(j)
Stockholder Proposals
  3.1(b)
Subsidiary
  2.2(a)(2)
Substitute Preferred Stock
  4.11(b)(7)
Tax/Taxes
  2.2(i)
Tax Return
  2.2(i)
Threshold Amount
  4.7(e)
Transfer
  4.2(a)
Triggering Fundamental Change
  4.11(a)(2)
Underlying Security Price
  4.11(b)(8)
Voting Debt
  2.2(b)
Voting Securities
  4.1(f)
Warrant
  Recitals

iii